After an extensive hearing a judge of a Probate Court entered a decree allowing the will of Adele Asack, late of Brockton. 1. A review of the evidence discloses that the judge’s findings (implicit in the entry of the decree) on the issues of due execution, testamentary capacity, and undue influence were not plainly wrong. Montgomery v. von Metzler, 2 Mass. App. Ct. 885 (1974). 2. There was sufficient evidence that Dr. Masurkie was an attending physician so that his opinions as to the testatrix’s mental capacity at times shortly before and after the execution of the will were properly admitted. Hastings v. Rider, 99 Mass. 622, 625 (1868). The number of times that Dr. Masurkie had seen the testatrix and the length of time during which she had been his patient went to the weight rather than to the competency of his testimony. Id. at 627.

Decree affirmed.